     Case:16-09146-ESL13 Doc#:30 Filed:03/29/21 Entered:03/29/21 17:49:04      Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                   CASE NO. 16-09146 ESL
 4     HECTOR LUIS MALDONADO CANDELARIA         Chapter 13

 5

 6
       xx-xx-1735
 7
                      Debtor                       FILED & ENTERED ON MAR/29/2021
 8

 9
                                ORDER GRANTING UNOPPOSED MOTION
10
            This case is before the Court on the following: Motion requesting entry
11
      of order for Ratification of the use of funds from 2019 tax refund, filed by
12
      Debtor, docket #26.
13
            Due notice having been given, there being no opposition, and good cause
14
      appearing thereof, the motion is hereby granted.       See docket #29.
15
            IT IS SO ORDERED.
16
            In San Juan, Puerto Rico, this 29 day of March, 2021.
17

18

19

20

21

22

23

24

25

26

27

28

29
